DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an alignment system” claim 4 and 13;
“bushing securing mechanism” in claim 7;
“corresponding feature” in claims 7 and 13;
“first corresponding feature” and “second corresponding feature” in claim 12
“a direct-manual engagement system” ,“a hydraulic engagement system”, “a geared engagement system” and “a motorized engagement system” in claim claims 8 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of “an alignment system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim11 is  objected to because of the following informalities: claim 11 recites: “for lifting the removable rotor lock uptower” which should read: “ for lifting the removable rotor lock up tower”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-13, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “alignment system” in claims 4 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide any structure that performs the “alignment system” function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.    
Claim 12 recites the limitation: “a maintenance and/or repair”, it is unclear whether the limitation(s) following “and/or” are part of the claimed invention.
Claim 18 recites “a bearing housing” in line 12, this is a double inclusion and it is unclear whether this refers to the same “a bearing housing” recited in line 7 of the claims. The metes and bounds of the claim are unclear.
Claim 20 recites the limitation "the rotor lock mounting point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16, 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Larsen (WO 2018/036595 A1) published on 03/01/2018. The corresponding US Publication (US 2019/0277254 A1) is used in this rejection.
Regarding claim 1, Larsen teaches a rotor lock assembly for locking a rotor of a wind turbine (Figs. 1-6, paras. 0031-0038), the rotor locking mechanism comprising:
at least one removable rotor lock (24) comprising:
a housing (30) comprising an opening (opening in barrel 30, Fig. 4b; para. 0040), a mounting portion (42) (Fig. 4b, para. 0040), the opening extending from a first end to a second end thereof (Fig. 4b), the mounting portion adapted for mounting to a bearing housing (28) (paras. 0029 and 0038) adjacent to a rotor lock plate (22) (Fig. 4b; para. 0031) of the rotor; and
a pin shaft (34) positioned within the opening (Figs. 3-5; paras. 0038-0044), the pin shaft comprising a proximal end (end nearest 38 in Fig. 4b) and a distal end (end nearest 46 in Fig. 4b) such that the distal end moves towards and engages the rotor lock plate (22) (Figs. Figs. 3-5; paras. 0038-0044); and
a locking mechanism (46) for locking the pin shaft in place (“the pin shaft comprises a locking or engagement portion 46 that extends into a locking configuration; see paras. 0041-0044).
Regarding claim 2, Larsen teaches all the claimed limitations as stated above in claim 1. Larsen further teaches a plurality of fasteners (para. 0040) for securing the 
Regarding claim 3, Larsen teaches all the claimed limitations as stated above in claim 1. Larsen further teaches the pin shaft engages the rotor lock plate via a through hole (26) configured therethrough (Figs. 3 and 5; para. 0032), the through hole defining an axis parallel and offset from a main shaft of the rotor (Fig. 3 and 5).
Regarding claim 4, Larsen teaches all the claimed limitations as stated above in claim 3. Larsen further teaches an alignment system (52) operably coupled to the pin shaft so as to align the pin shaft with the through hole of the rotor lock plate (helical ribs 52 on the pin shaft cooperate helical ribs inside the housing to guide the pin shaft into the through hole in the locking plate; see Fig. 4b and paras. 0043-0044).
Regarding claim 5, Larsen teaches all the claimed limitations as stated above in claim 1. Larsen further teaches the at least one removable rotor lock comprises a first removable rotor lock and a second removable rotor lock (Fig. 3; para. 0032).
Regarding claim 6, Larsen teaches all the claimed limitations as stated above in claim 5. Larsen further teaches the first removable rotor lock is coupled to a first quadrant of the bearing housing and the second removable rotor lock is coupled to a second adjacent quadrant of the bearing (Fig. 3).
Regarding claim 11
Regarding claim 12, Larsen teaches a method for performing a maintenance and/or repair procedure on a component of a wind turbine, the method comprising:
coupling at least one removable rotor lock (one of the rotor locks 24 in Figs. 3 and 6-7) to a main bearing housing (28), the rotor locks are removable) (paras. 0031-0040, 0054);
preventing rotation of the rotor (para. 0032);
advancing a built in low-speed- rotor lock (another one of the rotor locks 24 in Figs. 3 and 6-7) so as to engage a first corresponding feature (26) of a rotor lock plate (22) (Figs. 3, 5-7; para. 0031);
advancing a pin shaft (34) of the at least one removable rotor lock to an advance position (Fig. 5) so as to engage a second corresponding feature (26) of the rotor lock plate (Figs. 3, 5-7; para. 0031); and 
securing the pin shaft in the advanced position through the engagement of a locking mechanism (“the pin shaft comprises a locking or engagement portion 46 that extends into a locking configuration; see paras. 0041-0044).
Regarding claim 13
Regarding claim 14, Larsen teaches all the claimed limitations as stated above in claim 12. Larsen further teaches the advancing the pin shaft comprises advancing the pin shaft via at least a hydraulic engagement system (32) (Figs. 3-4b; para. 0038).
Regarding claim 15, Larsen teaches all the claimed limitations as stated above in claim 12. Larsen further teaches the at least one removable rotor lock comprises a first removable rotor coupled to a first quadrant (Figs. 3, 5 and 7) of the bearing housing, the method further comprising coupling a second removable rotor lock to an adjacent quadrant of the main bearing housing (Figs. 3, 5 and 7).
Regarding claim 16, Larsen teaches all the claimed limitations as stated above in claim 12. Larsen further teaches performing the maintenance procedure on an assembled nacelle (4) up tower (para. 0002; Fig. 1).
Regarding claim 18, Larsen teaches a wind turbine repair system comprising:
a rotor lock plate (22) (Figs. 1-7; para. 0031) mounted to a rotor shaft (16) (Fig. 3; para. 0032) of the wind turbine, the rotor lock plate defining a plurality of openings (26), each of the plurality of having an axis parallel to and offset from the rotor shaft (Figs. 1-6);
a low-speed rotor lock (one of the rotor locks 24 in Figs. 3 and 6-7) (paras. 0031-0040, 0054) coupled to a bed plate (Figs. 3-7);
a bearing housing (28); and 
removable rotor lock (another one of the rotor locks 24 in Figs. 3 and 6-7) mounted to the bearing housing, the removable rotor lock comprising:
a housing (30) comprising an opening (opening in barrel 30, Fig. 4b; para. 0040), a mounting portion (42) (Fig. 4b, para. 0040), the opening extending from a first end to a 
a pin shaft (34) positioned within the opening (Figs. 3-5; paras. 0038-0044), the pin shaft comprising a proximal end (end nearest 38 in Fig. 4b) and a distal end (end nearest 46 in Fig. 4b) such that the distal end moves towards and engages the rotor lock plate (22) (Figs. Figs. 3-5; paras. 0038-0044); and
a locking mechanism (46) for locking the pin shaft in place (“the pin shaft comprises a locking or engagement portion 46 that extends into a locking configuration; see paras. 0041-0044).
Regarding claim 20, Larsen teaches all the claimed limitations as stated above in claim 12. Larsen further teaches all the claimed limitations as stated above in claim 18. Larsen further teaches the removable rotor lock comprises a first removable rotor lock and the rotor lock mounting point comprises a first rotor lock mounting point located within  a first quadrant of the main bearing housing (Fig. 3), the system further comprising: a second removable rotor lock coupled to a second rotor lock mounting point located within a second quadrant of the main bearing housing (Fig. 3).
Claims 1-3, 5, 9-12 and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koronkiewicz (US 8,556,591 B2).
Regarding claim 1, Koronkiewicz teaches a rotor lock assembly for locking a rotor of a wind turbine (Figs. 1-12, Col. 4, line 57- Col. 5, line 47 ), the rotor locking mechanism comprising:
at least one removable rotor lock (30) comprising:

a pin shaft (106) positioned within the opening (Figs. 2-3, Col. 6, lines 11-29), the pin shaft comprising a proximal end (170) and a distal end (168) (Fig. 6) such that the distal end moves towards and engages the rotor lock plate (52) (Figs. 2-3, Col. 6, lines 11-29); and
a locking mechanism (198) for locking the pin shaft in place (Fig. 3, Col. 6, lines 52-63).
Regarding claim 2, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches a plurality of fasteners (158) for securing the mounting portion of the housing to the bearing housing through a plurality of fastener openings (156) in the mounting portion (Fig. 3, Col. 5, lines 63-67).
Regarding claim 3, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches the pin shaft engages the rotor lock plate via a through hole (54) configured therethrough, the through hole defining an axis parallel and offset from a main shaft of the rotor (Figs. 2-3; Col. 4, line 57- Col. 5, line 3).
Regarding claim 5
Regarding claim 9, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches the proximal end of the pin shaft engages the locking mechanism (Figs. 2-3, Col. 6, lines 11-63).
Regarding claim 10, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches the distal end of the pin shaft comprises a tapered cross-sectional profile (Figs. 3 and 6, Col. 6, lines 11-29).
Regarding claim 11, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches the housing further comprises at least one attachment location for providing a lifting point for lifting the removable rotor lock up tower (Fig. 3).
Regarding claim 12, Koronkiewicz teaches a method for performing a maintenance and/or repair procedure on a component of a wind turbine, the method comprising:
coupling at least one removable rotor lock (one of the rotor locks 30 in Figs. 2-3; Col. 1, line 50-Col. 2, line 34) to a main bearing housing (28), the rotor locks are removable) (Figs. 1-12, Col. 4, line 57- Col. 5, line 47);
preventing rotation of the rotor (Col. 1, line 50-Col. 2, line 34);
advancing a built in low-speed- rotor lock (another one of the rotor locks 30) so as to engage a first corresponding feature (54) of a rotor lock plate (52) (Fig. 2-3; Col. 4, line 57- Col. 5, line 3 );
advancing a pin shaft (106) of the at least one removable rotor lock to an advance position (Fig. 3) so as to engage a second corresponding feature (54) of the rotor lock plate (Fig. 2-3; Col. 4, line 57- Col. 5, line 3); and 

Regarding claim 16, Koronkiewicz teaches all the claimed limitations as stated above in claim 1. Koronkiewicz further teaches performing the maintenance procedure on assembled nacelle uptower (Col. 5, lines 5-18).
Regarding claim 18, Koronkiewicz teaches a wind turbine repair system comprising:
a rotor lock plate (52) (Figs 2-3) mounted to a rotor shaft (24) (Fig. 2-3; Col. 4, line 57- Col. 5, line 3) of the wind turbine, the rotor lock plate defining a plurality of openings (54), each of the plurality of having an axis parallel to and offset from the rotor shaft (Fig. 2);
a low-speed rotor lock (one of the rotor locks 30 in Figs. 2-3; Col. 1, line 50-Col. 2, line 34) coupled to a bed plate (Fig. 1);
a bearing housing (Fig. 1); and 
removable rotor lock (another one of the rotor locks 30 in Figs. 2-3; Col. 1, line 50-Col. 2, line 34) mounted to the bearing housing, the removable rotor lock comprising:
a housing (104) comprising an opening (138), a mounting portion (128) (Fig. 3), the opening extending from a first end to a second end thereof (Fig. 3), the mounting portion adapted for mounting to a bearing housing (Figs. 1-12, Col. 4, line 57- Col. 5, line 47) adjacent to a rotor lock plate (52) (Figs. 2-3) of the rotor; and
a pin shaft (106) positioned within the opening (Figs. 2-3, Col. 6, lines 11-29), the pin shaft comprising a proximal end (170) and a distal end (168) (Fig. 6) such that the 
a locking mechanism (198) for locking the pin shaft in place (Fig. 3, Col. 6, lines 52-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Munk-Hansen et al. (US 2019/0072078 A1) hereinafter Munk-Hansen.
Larsen teaches all the claimed limitations as stated above in claim 15. Larsen does not specifically state hoisting the first and second removable rotor locks through an access hatch located on underside the nacelle up tower.
However, Munk-Hansen teaches a method for performing maintenance and replacing components in a wind turbine comprising hoisting wind turbine components (36) through an access hatch (32) located underside the nacelle (3) up tower (Figs. 1-4; paras. 0044) for service and/or repair (para. 0025).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Larsen by providing an access hatch in the nacelle as taught by Munk-Hansen for hoisting the first and second removable rotor locks after repairing or servicing of the rotor locks.
Allowable Subject Matter
Claims 7-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0232978 A1 teaches a rotor lock comprising a rotor lock plate and a pin shaft actuated by a pump cylinder, the pin shaft engages an opening in the rotor lock plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/           SPE, Art Unit 3745